department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa cbs br2 gl-146791-01 uilc memorandum for associate area_counsel sb_se st paul from subject lawrence h schattner chief branch collection bankruptcy and summonses filing nftl for post-petition liabilities after chapter confirmation this chief_counsel_advice responds to your request for advice in response to a question posed to you by your local insolvency unit in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 whether filing a notice_of_federal_tax_lien nftl for post-petition taxes after a plan has been confirmed in a chapter bankruptcy violates the automatic_stay whether a collection_due_process cdp hearing under sec_6320 of the internal_revenue_code seeking to review the filing of a nftl for post-petition taxes violates the automatic_stay conclusion sec_1 no although the chapter estate continues to exist after plan confirmation the federal_tax_lien only attaches to property of the debtor and not property of the estate no a cdp hearing to review the filing of a nftl for post-petition taxes does not violate the automatic_stay law and analysis the automatic_stay bars any act to create perfect or enforce any lien against property of the estate b c sec_362 the stay remains in effect until the property is no longer part of the estate or until the case is closed dismissed or gl-146791-01 converted b c sec_362 thus as long as property remains part of the bankruptcy_estate a creditor cannot attempt to perfect a lien against the property unless the action is excepted from the automatic_stay filing a bankruptcy petition creates an estate that consists of the property described in sec_541 of the bankruptcy code in a chapter bankruptcy the estate also includes property acquired after commencement of the case but before the case is closed dismissed or converted b c these provisions seem to contemplate that the chapter estate will continue to exist and hold property after the plan is confirmed and until the case is finished in apparent conflict however another provision of the code states that except as otherwise provided in the plan or the order confirming the plan the confirmation of a plan vests all of the property of the estate in the debtor b c b courts have recognized this apparent conflict between sections and and have come up with several different ways of harmonizing the two sections some courts hold that on confirmation all property vests with the debtor and the estate ceases to exist unless the plan provides otherwise see eg in re toth 193_br_992 bankr n d ga 113_br_5 bankr s d cal in re 45_br_498 bankr d or under this theory the debtor’s property is not protected by the automatic_stay these decisions are based in part on a policy choice to favor post-petition creditors in order to make it easier for debtors to obtain post-petition financing see in re mason b r pincite other courts hold that all property remains property of the estate during the pendency of the bankruptcy so that creditors must seek relief from the stay in order to pursue collection action see eg in re 94_br_938 bankr w d mich in re aneiro 72_br_424 bankr s d cal these decisions are based on a policy choice to favor debtor protection in order to encourage financial rehabilitation see in re schewe b r pincite another group of courts have recently held that on confirmation all property in the estate revests in the debtor and is no longer property of the estate all property acquired post-confirmation automatically becomes property of the estate whether or not it is necessary to fund the plan see eg 258_br_323 d vt 233_br_191 bankr d mass in re fisher 203_br_958 bankr n d ill these decisions attempt to protect both the debtor’s ability to consummate a plan and post-petition creditors’ ability to deal freely with the debtor see in re rangel b r pincite a fourth group of courts hold that on confirmation all property not necessary to fund the plan becomes property of the debtor after confirmation only property needed to fund the plan becomes property of the estate see eg in re leavell b r gl-146791-01 bankr e d va 142_br_961 bankr d colo 61_br_984 bankr d colo like the decisions noted above these cases try to strike a balance between protecting a debtor’s ability to complete a plan and promoting post-petition lending these decisions are based on a policy choice to favor debtor possession of property unless the property is necessary to effectuate the plan see in re leavell b r pincite the service’s position consistent with the last group of cases is that the post- confirmation bankruptcy_estate is limited to the portion of earnings or other_property necessary to fund the plan irm under section property is generally vested in the debtor on confirmation section provides for a limited post-confirmation estate consisting of after-acquired property described in section a although a limited post-confirmation estate exists a nftl filed against property of the debtor does not attach to property of the estate when a debtor fails to pay a post-petition liability after notice_and_demand a federal_tax_lien attaches to all of the debtor’s property and rights to property sec_6321 a federal_tax_lien under sec_6321 only attaches to property belonging to the debtor and not to property of the estate although the chapter bankruptcy_estate is not a separate taxable entity it is a separate_entity for purposes of holding and distributing property see b c sec_541 b thus a lien for the debtor’s post-petition liabilities does not attach to property of the chapter bankruptcy_estate because the federal_tax_lien does not attach to property of the estate notice of the lien would not violate sec_362 the filing of a nftl triggers certain taxpayer protections specifically the taxpayer’s right to request a cdp hearing with the office of appeals sec_6320 when the service files a nftl it sends to the taxpayer a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 enclosed with the case law within the eighth circuit supports this position although the eighth circuit has not directly addressed the question of what property is part of the estate it has held that the estate continues to exist after confirmation 1_f3d_687 8th cir most importantly the court favorably cited in re root which as discussed above holds that the post-confirmation estate consists of the property and future earnings_of the debtor dedicated to the fulfillment of the chapter plan b r pincite further the eighth circuit determined that the service’s post-confirmation levy against funds held by a chapter trustee and committed to paying attorney’s fees did not violate the automatic_stay 912_f2d_197 8th cir discussing the purposes of the automatic_stay but not whether the funds were property of the estate gl-146791-01 letter is publication collection appeal rights publication instructions on requesting a certificate of release of federal_tax_lien form 668y notice_of_federal_tax_lien and form request for a collection_due_process_hearing these documents simply inform taxpayers that a nftl has been filed and describes the steps they can take to contest that action the purpose of the automatic_stay is not to prevent all communication with a debtor but to protect the debtor from the threat of immediate action by creditors such as foreclosure or a lawsuit 851_f2d_81 3d cir the documents sent after a nftl has been filed do not threaten collection action and therefore do not violate the automatic_stay see 264_br_455 bankr n d ohio notice of jeopardy_assessment that informed debtors collection will begin without further notice violated automatic_stay in re convington 256_br_463 bankr d s c sending notice_of_intent_to_levy and right to collection_due_process publication violated the automatic_stay at the cdp hearing itself the taxpayer may raise any relevant issue relating to the unpaid tax including - i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets and installment_agreement or an offer-in-compromise the person may also raise at the hearing challenges to the existence or the amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 a cdp hearing under sec_6320 seeks review of an action that does not itself violate the automatic_stay because filing a nftl does not violate the automatic_stay a hearing to review the propriety of that lien would not violate the stay case development hazards and other considerations even though the cdp hearing itself does not violate the automatic_stay the service must be careful in discussing and accepting collection alternatives before the service accepts a collection alternative such as an offer_in_compromise it should determine if there are sufficient assets to fund the alternative that are not already we make no comment on the impact of a collection_due_process_hearing related to a proposed levy action gl-146791-01 committed to funding the plan the service should be careful not to accepts funds that are property of the estate see b c sec_362 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions please call the attorney assigned to this matter at
